Exhibit 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of August 13, 2020, is among COMSTOCK RESOURCES, INC. (the
“Borrower”), the Lenders (as defined below) party hereto, and BANK OF MONTREAL,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENT

A.

The Borrower, the Administrative Agent, certain banks and other financial
institutions, as lenders (the “Lenders” and each a “Lender”), and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of July 16, 2019 (as amended by that certain Borrowing Base
Redetermination Agreement and First Amendment to Amended and Restated Credit
Agreement dated November 27, 2019, that certain Borrowing Base Redetermination
Agreement and Second Amendment to Amended and Restated Credit Agreement dated
May 6, 2020, that certain Third Amendment to Amended and Restated Credit
Agreement dated June 12, 2020 and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
the Borrower.

B.

The Borrower has informed the Administrative Agent that it plans to issue on or
about August 14, 2020 certain additional senior unsecured notes (the “Senior
Notes”) in an aggregate stated principal amount of up to $300,000,000 due 2026
(the “Proposed Senior Notes Offering”), the aggregate net cash proceeds of which
will be used, among other things, to repay the Borrower’s outstanding Loans.

C.

The Borrower, the Administrative Agent and the Lenders party hereto desire to
(i) amend Section 6.2(k) of the Credit Agreement to increase the maximum
principal amount of the Permitted Debt allowed thereunder from $500,000,000 to
$800,000,000 and (ii)  confirm that notwithstanding the terms of Section 2.4(f)
of the Credit Agreement, upon consummation of the Proposed Senior Notes
Offering, the Borrowing Base then in effect shall remain in effect without any
reduction thereto, so long as such issuance shall occur on or prior to
September 30, 2020.

D.

Subject to the terms and conditions of this Amendment, the Lenders party hereto,
the Administrative Agent and the Borrower have entered into this Amendment in
order to amend the Credit Agreement, all as set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein and other good and valuable consideration, the parties agree as
follows:

Section 1.Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

 

--------------------------------------------------------------------------------

 

Section 2.Amendment to the Credit Agreement.  Section 6.2(k) of the Credit
Agreement is hereby amended to replace the reference to “$500,000,000” therein
with “$800,000,000”.

Section 3.Reaffirmation of Borrowing Base.  If this Amendment has otherwise
become effective in accordance with Section 5 below and the Administrative Agent
has received executed counterpart signature pages to this Amendment from Lenders
comprising at least the Required Lenders, then pursuant to, and in accordance
with, Section 2.4(f) of the Credit Agreement, the Administrative Agent and the
Required Lenders shall (and do hereby) acknowledge and agree that upon the
issuance of the Senior Notes, the $1,400,000,000 Borrowing Base as in effect
immediately prior to such issuance shall remain in effect without any reduction
thereto, so long as such issuance shall occur on or prior to September 30, 2020.

Section 4.Ratification.  The Borrower, for itself and the other Loan Parties,
hereby ratifies and confirms all of the Obligations under the Credit Agreement
(as amended hereby) and the other Loan Documents, and in particular, affirms
that the terms of the Security Documents secure, and will continue to secure,
all Obligations after giving effect to this Amendment.

Section 5.Effectiveness.  This Amendment shall become effective upon the first
date on which all of the conditions set forth in this Section 5 are satisfied
(the “Amendment Effective Date”):

(a)The Administrative Agent shall have received executed counterpart signature
pages to this Amendment from the Borrower, the Administrative Agent and Lenders
comprising at least the Majority Lenders (provided that, for the avoidance of
doubt, if the Administrative Agent shall have received executed counterpart
signature pages to this Amendment from the Lenders comprising at least the
Required Lenders, then the terms and conditions set forth in Section 3 of this
Amendment shall also become effective); and

(b)The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower and each other Loan Party; (ii) the Credit Agreement (as amended
hereby) and each other Loan Document constitute valid and legally binding
agreements enforceable against the Borrower and each other Loan Party that is a
party thereto in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity; (iii) the representations and warranties by the Borrower and each other
Loan Party contained in the Credit Agreement and in the other Loan Documents are
true and correct on and as of the date hereof as though made as of the date
hereof; and (iv) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents.

Section 6.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

2

 

--------------------------------------------------------------------------------

 

Section 7.Miscellaneous.  (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “hereunder”, “hereof” or words of like import, referring to such Loan
Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, the Notes, or the Mortgage or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not, operate as a waiver of any default of the Borrower or
any other Loan Party or any right, power or remedy of the Administrative Agent
or the Lenders under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents and except as otherwise modified by the
terms hereof, the Credit Agreement and such other Loan Documents shall remain in
full force and effect; (c) this Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement; and (d) delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this
Amendment.  This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement.

Section 8.Release of Administrative Agent, Issuing Bank and Lenders; Etc.  In
consideration of the amendments set forth in this Amendment, the Borrower and
the Guarantors hereby release, acquit, forever discharge, and covenant not to
sue, the Administrative Agent, the Issuing Bank and each Lender, along with all
of their respective beneficiaries, officers, directors, shareholders, agents,
employees, servants, attorneys and representatives, as well as their respective
affiliates, heirs, executors, legal representatives, administrators,
predecessors in interest, successors and assigns (each individually, a “Released
Party” and collectively, the “Released Parties”) from any and all claims,
demands, debts, liabilities, contracts, agreements, obligations, accounts,
defenses, suits, offsets against the indebtedness evidenced by the Loan
Documents, actions, causes of action or claims for damages or relief of whatever
kind or nature, whether equitable or monetary, whether known or unknown,
suspected or unsuspected by the Borrower which the Borrower, any Guarantor or
any Subsidiary of any of them, has, had or may have against any Released Party,
for or by reason of any matter, cause or thing whatsoever occurring on or at any
time prior to the date of this Amendment, including, without limitation, any
matter that relates to, in whole or in part, directly or indirectly (a) the
Credit Agreement, any promissory note, any Security Document, any other Loan
Document or the transactions evidenced thereby, including, without limitation,
any disbursements under the Credit Agreement, any promissory notes, the
negotiation of any of the Credit Agreement, the promissory notes, the Mortgages
or the other Loan Documents, the terms thereof, or the approval, administration
or servicing thereof; or (b) any notice of default, event of default in
reference to any Loan Document or any other matter pertaining to the collection
or enforcement by any Released Party of the indebtedness evidenced by any Loan
Document or any right or remedy under any Loan Document; or (c) any purported
oral agreements or understandings by and between any Released Party and the
Borrower or any Guarantor in reference to any Loan Document.

Section 9.Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY

3

 

--------------------------------------------------------------------------------

 

EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

BORROWER:

COMSTOCK RESOURCES, INC.,
a Nevada corporation

By:  /s/ Roland O. Burns

Name: Roland O. Burns

Title:   President and Chief Financial Officer

 

ADMINISTRATIVE AGENT AND LENDERS:

 

BANK OF MONTREAL, as Administrative Agent and Lender

 

By:  /s/ Patrick Johnston

Name: Patrick Johnston

Title:   Director

 

Bank of America, N.A., as Lender

 

By:  /s/ Raza Jafferi

Name: Raza Jafferi

Title:   Director

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Lender

 

By:  /s/ Thomas Kleiderer

Name: Thomas Kleiderer

Title:   Director

 

Mizuho Bank, Ltd., as Lender

 

By:  /s/ Edward Sacks

Name: Edward Sacks

Title:   Authorized Signatory

 

Wells Fargo Bank, N.A., as Lender

 

By:  /s/ John Mammen

Name: John Mammen

Title:   Director

 

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

By:  /s/ Christopher Kuna

Name: Christopher Kuna

Title:   Senior Director

 

SOCIETE GENERALE, as Lender

 

By:  /s/ Roberto Simon

Name: Roberto Simon

Title:   Managing Director

 

REGIONS BANK, as Lender

 

By:  /s/ Cody Chance

Name: Cody Chance

Title:   Vice President

 

KeyBank National Association, as Lender

 

By:  /s/ George E. McKean

Name: George E. McKean

Title:   Senior Vice President

 

Credit Agricole Corporate and Investment Bank, as Lender

 

By:  /s/ Kathleen Sweeney

Name: Kathleen Sweeney

Title:   Managing Director

 

By:  /s/ Pierre Bennaim

Name: Pierre Bennaim

Title:   Managing Director

 

CITIZENS BANK, N.A., as Lender

 

By:  /s/Kelly Graham

Name: Kelly Graham

Title:   Vice President

 




 

--------------------------------------------------------------------------------

 

Barclays Bank PLC, as Lender

 

By:  /s/ Sydney G. Dennis

Name: Sydney G. Dennis

Title:   Director

 

Banc of America Credit Products, as Lender

 

By:  /s/ Miles Hanes

Name: Miles Hanes

Title:   Authorized Signatory

 

CIT Bank N.A., as Lender

 

By:  /s/ Sean M. Murphy

Name: Sean M. Murphy

Title:   Managing Director

 

HANCOCK WHITNEY BANK, as Lender

 

By:  /s/ Kevin Rafferty

Name: Kevin Rafferty

Title:   Executive Vice President

 

Goldman Sachs Bank USA, as Lender

 

By:  /s/ Jamie Minieri

Name: Jamie Minieri

Title:   Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Fourth Amendment to Amended and Restated Credit
Agreement dated effective as of August 13, 2020 (the “Amendment”) and confirms
its release of the Released Parties set forth therein, (ii) acknowledges and
agrees that its consent is not required for the effectiveness of the Amendment,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party and affirms that the terms of the Guaranty
Agreement guarantees, and will continue to guarantee, the Obligations, after
giving effect to the Amendment, and (iv) represents and warrants that (a) no
Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Amendment.

COMSTOCK OIL & GAS, LLC

By Comstock Resources, Inc., its sole member

 

COMSTOCK OIL & GAS - LOUISIANA, LLC

 

By: /s/ Roland O. Burns

Name: Roland O. Burns

Title:   President

 

 

 